DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (English machine translation of CN 103031605 A).
Regarding Claim 13:  Ye et al. teaches a laser (device) comprising a single crystal of K2SrCO3F ([0002], [0021], and [0026]).
Regarding Claims 14, 16, 17, 19, and 20:  The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the walkoff, second harmonic generation coefficient, band gap, laser damage threshold, and bifringence.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate 2SrCO3F.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01).
Regarding Claim 15:  Ye et al. teaches a single crystal having a size of 12x10x6 mm (diameter of from 2 to 20 mm in at least two directions) ([0058]). 
Regarding Claim 18:  Ye et al. teaches the UV absorption edge is shorter than 200 nm ([0026]).

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (English machine translation of CN 103031605 A).
Ye et al. teaches a laser (device) comprising a single crystal of K2SrCO3F ([0002], [0021], and [0026]).

Allowable Subject Matter
Claims 1-12 are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        September 29, 2021